Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Foreign Application No. DKPA-201770989, filed 12/22/2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2020 and 07/08/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Election/Restrictions
Applicant’s election without traverse of claims 1-13 and 33 in the reply filed on  08/29/20222 is acknowledged. Applicant also cancelled the non-elected claims 14-32.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: “a monitor interface configured to couple the base plate” in claims 1 and 33.  The claim limitation uses the terms monitor interface as a generic place holders for performing the claimed functions: configured to couple the base plate. 
The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
(¶:[0235]) recites, The monitor interface of the base plate comprises a coupling part 210 for forming a mechanical connection, such as a releasable coupling between the monitor device and the base plate. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	
Claims 1 and 8 recites: “a first identifier element configured to be queried by the monitor device”, and “a second identifier element configured to be queried by the monitor device”, respectively. The structure of elements first identifier and second identifier will be interpreted based on their structural limitations recited in claims 2 and 10 respectively.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over the patent (US 6,171,289 B1) to Millot et al. in view of the publication (US 2007/0038044 A1) by Dobbles et al.
Regarding claim-1 Millot discloses a base plate of an ostomy system (Abstract, a device for securing an ostomy bag to a stoma on a patient via a contact face) that face is considered as the base plate, 
the base plate comprising: a first adhesive layer with a proximal side configured for attachment of the base plate to the skin surface of a user, 
(Col-3, lines:19-38) recites, the device (1) has face for securing an ostomy bag (2) on the abdominal wall (3) of a patient where a stoma (4) has been created, as shown in (Fig.1) and (Fig.3) shows the side cross sectional view of the device with top layer (13) and the inner side has an adhesive layer made of compositions (11 & 12) for creating the seal between the device face and the patient’s skin; 
Millot further discloses, an electrode assembly including a plurality of electrodes (Fig.2) shows two circular electrodes (17, 18), 
each electrode including a sensing part and a connection part, the connection part being configured to electrically couple the sensing part to a monitor device of the ostomy system (Col-3, lines:43-60) recites, the electrodes (17 & 18) are connected to an electronic circuit module (19) which is fixed to the outer face (13), that electronic circuit (19) is considered as the monitor device. 
Millot discloses in (Col-2, lines:2-4) the ostomy patient attachment device is disposable, and in (Col-3, lines:56-60) recites, the electronic circuit module (19) is fixed with the outer face of the ostomy system.
Millot does not specifically disclose or suggest a monitor interface configured to couple the base plate to the monitor device; and a first identifier element configured to be queried by the monitor device. 
In an analogous art, Dobbles discloses a system and method for transcutaneous measurement of glucose in a host (Abstract), where he shows in (Fig.1) the system has a sensor unit 10 which includes a mounting unit 14 and an electronic unit 16, that electronic unit is configured to releasably mate with the mounting unit. 
Wherein the mounting unit 14 includes a base 24 and plurality of contacts 28 which are connected  with sensors that makes contact with skin. 
The electronics unit 16 includes contacts on its backside configured to electrically connect with the contacts 28. The mounting unit has an adhesive pad 9 for mounting the unit to a user’s skin with an airtight seal. The whole arrangement is recites in (¶:[0291]-[0295], [0299]). 
Dobbles further teaches in (¶:[0146]) the reusable electronic device is configured to authenticate the hardware key upon operative connection with the base unit, and (¶:[0517) recites, a RFID chip is used for identification during authentication process. That RFID chip is considered as the first identifier.
Dobbles mounting unit (14) is disposable which has adhesive layer for attaching the unit on a user’s skin. That disposable mounting unit has sensors and mating contacts, which are used for coupling with the reusable electronic module. 
In both inventions, the sensing units are configured to adhesively attach with an user, however the electronic monitoring unit in Millot’s system is not reusable, whereas the monitoring unit in Dobbles’ s device is reusable. 
So it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Millot’s electronic unit so that it can be releasably attach with the disposable unit with authentication capability for the reusable electronic unit, as taught by Dobbles in (¶:[0473]). 
Regarding claim-2 Millot in view of Dobbles discloses limitations of claim-1, Dobbles teaches wherein the first identifier element comprises one or more of a resistor, a capacitive element, a magnet, a metallic actuator, a dielectric actuator, a sonic target, a pho-tonic target, a bar code, a magnetic strip, an image ID, a variable depth ID, and a circuit element, such as an RFID tag, and an NFC tag (¶:[0517] the identification or authentication is done by RFID chip).
Regarding claim-33 Millot discloses a monitor device of an ostomy system, the monitor device configured to be connected to a base plate of an ostomy appliance (Col-3, lines:56-60) recites, the electronic circuit module (19) is fixed with the outer face (13) of the ostomy system, as shown in (Fig.2). That electronic circuit (19) is considered as the monitor device. 
	Millot does not specifically disclose: the monitor device comprising: a first interface including a plurality of terminals configured to be connected with respective terminals of a monitor interface of the base plate;
a memory, and a processor coupled to the first interface and memory, 
the processor being configured to perform a set of operations comprising: 
querying a first identifier element of the base plate;
receiving, from the first identifier element of the base plate, a first identifier response: and obtaining one or more parameters based on the first identifier response. 
In an analogous art, Dobbles discloses a system and method for transcutaneous measurement of glucose in a host (Abstract), where he teaches in (Fig.1) the system has a sensor unit 10 which includes a mounting unit 14 and an electronic unit 16, which is configured to releasably mate with the mounting unit. Wherein the mounting unit 14 includes a base 24 and two contact terminals 28 that connects with sensors that makes contact with skin. The electronics unit 16 includes contacts on its backside configured to electrically connect with the contact terminals 28. The mounting unit has an adhesive pad 9 for mounting the unit to a user’s skin with an airtight seal. The whole arrangement is recites in (¶:[0291]-[0295], [0299]). 
Dobbles further teaches, the electronic unit includes a processor or microcontroller, and the processor uses a memory components for storing and retrieving data, the processor also retrieves identifier data from the sensor elements, as recited in (¶:[0294], [0497]). 
Dobbles continues to teach, the reusable electronic device is configured to authenticate the hardware key upon operative connection with the base unit, as recited in (¶:[0146]), and (¶:[0517) recites, a RFID chip is used for identification during authentication process. That RFID chip is considered as the first identifier.
Dobbles also teaches in (¶:[0556]), the microprocessor can be programmed so as to determine the rate of change of glucose concentration based on the continuous sensor data. 
Both, Millot and Dobbles discloses, the sensing unit is configured for adhesively attach with an user, however the electronic monitoring unit in Millot’s system is not reusable, whereas the monitoring unit in Dobbles’ s device is reusable. 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Millot’s electronic unit so that it can be releasably attach with the disposable unit for retrieving parametric data, and to have authentication capability for the reusable electronic unit, as taught by Dobbles in (¶:[0473]).
Allowable Subject Matter
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the most pertinent arts of record by Millot in view of Dobbles discloses the limitations of an ostomy system as listed in claims 1 & 2. 
However, they do not teach or suggest: the first identifier element is electrically coupled to a first electrode of the plurality of electrodes, such that the first identifier element can be queried through the first set of electrodes. They also do not teach the first identifier element is a resistive element. 
For these reasons, the claims are deemed to be allowable over the prior arts of record
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(US 20150118759 A1) by Blackburn et al. a discloses handheld medical device which supports identification of an integrated display and dynamic adjustments to operating parameters thereof, the device includes a monitoring module electrically connected to the resistive component  to determine the resistance, and based on the resistance value a control module selectively adjusts a given operating parameter of the display device.
(US 20150257923 A1) by Thirstrup et al. discloses, an ostomy appliance with sensors, the appliance is able to detect leaks around the whole periphery of a stoma or a wound propagating between the skin of a person and the adhesive of a bandage or a dressing in sufficient time before such a leak has propagated to the edge of the bandage or dressing. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792